Citation Nr: 1709750	
Decision Date: 03/29/17    Archive Date: 04/11/17

DOCKET NO.  15-34 097	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for bilateral hearing loss.

3.  What evaluation is warranted for lumbar spine psoriatic arthritis from April 21, 2010?

4.  What evaluation is warranted for cervical spine psoriatic arthritis from April 21, 2010?

5.  What evaluation is warranted for bilateral elbow psoriatic arthritis from January 17, 2007?

6.  What evaluation is warranted for bilateral ankle psoriatic arthritis from January 17, 2007?

7.  What evaluation is warranted for bilateral wrist psoriatic arthritis from January 17, 2007?

8.  Entitlement to a total disability rating based on individual unemployability (TDIU) prior to February 24, 2016.


REPRESENTATION

Appellant represented by:	Brian L. Marlowe, Attorney at Law


ATTORNEY FOR THE BOARD

Mary E. Rude, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1955 to March 1959.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia and Indianapolis, Indiana.  The claims file is now entirely in VA's secure electronic processing systems, Virtual VA and the Veterans Benefits Management System (VBMS).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

All issues other than whether new and material evidence has been received to reopen a claim of entitlement to service connection for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

An unappealed November 2007 rating decision denied service connection for bilateral hearing loss and is final.  Evidence received since the unappealed November 2007 rating decision relates to an unestablished fact necessary to substantiate the claim of entitlement to service connection for bilateral hearing loss.


CONCLUSION OF LAW

The November 2007 rating decision is final; new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.1103 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

As the Board is reopening the claim and remanding all remaining issues for further development, no discussion of compliance with VA's duty to notify and assist is necessary at this time.

In July 2007, the Veteran submitted a claim of entitlement to service connection for bilateral hearing loss, and the claim was denied in a November 2007 rating decision.  The rating decision denied the claim on the basis that the medical evidence of record failed to show that the disability had been clinically diagnosed.  The Veteran did not appeal the decision or submit any evidence within one year of notice of this rating decision, and it is therefore found to be a final decision.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.156(b), 20.1103.

The Veteran submitted a request to reopen the claim of entitlement to service connection for bilateral hearing loss in October 2010.  A previously denied claim may be reopened by the submission of new and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  Evidence is new if it has not been previously submitted to agency decision makers.  Id.  Evidence is material if it, either by itself or considered in conjunction with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  Id.  New and material evidence cannot be cumulative or redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.  The phrase "raises a reasonable possibility of substantiating the claim" is meant to create a low threshold that enables, rather than precludes, reopening.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) an in-service precipitating disease, injury, or event; and (3) a causal relationship, i.e., a nexus, between the current disability and the in-service event.  Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).  

The last final denial denied the Veteran's claim on the basis that no disability had been previously diagnosed.  The Board notes that although this appears to be contradictory to the evidence contained in the Veteran's October 2007 VA examination, it nevertheless accepts that at the time of the prior denial, evidence establishing a current disability was found to be lacking.  Since the October 2007 VA examination, the Veteran has attended a more recent VA examination in September 2012.  At this examination, the Veteran was diagnosed with right and left ear sensorineural hearing loss and found to have a bilateral hearing loss pursuant to 38 C.F.R. § 3.385 (2016).

The Board therefore finds that this VA examination is adequate to constitute new and material evidence which directly relates to an unestablished fact necessary to substantiate the Veteran's claim, that of whether he has a current disability.  This evidence raises a reasonable possibility of substantiating the claim, and it is found to be new and material; the claim of entitlement to service connection for bilateral hearing loss is therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence having been submitted, the claim of entitlement to service connection for bilateral hearing loss is reopened; the appeal is allowed to this extent.


REMAND

Hearing Loss

The Veteran contends that he has bilateral hearing loss that was caused by exposure to large guns during service.  In a November 2010 statement, he wrote that while stationed on the USS Hale and the USS Benham, he assisted a gunner on a gun mount without hearing protection.  He wrote that after the guns fired, he had ringing in his ears and trouble understanding people while in the service, causing him to need to read lips.

The Veteran attended a VA examination in October 2007, at which he reported exposure to artillery, depth charges, and torpedoes in service without the use of hearing protection.  He reported that his hearing loss began in service and that he now misunderstands speech and cannot hear soft sounds.  The Veteran was found to have a hearing loss disability, but the examiner stated that the Veteran's hearing loss was not at least as likely as not related to service because the "[a]udiologic findings do not indicate a condition which if treated might cause a change in hearing thresholds."

The Veteran then attended a VA examination in September 2012.  The Veteran was found to have a hearing loss disability, but the examiner stated that it was not at least as likely as not a result of military service.  As rationale, he wrote that due to the lack of evidence in the claims file and the lack of proximity between service and the date of the evaluation, hearing loss was less likely than not related to service.

The Board does not find that the rationale provided by the VA examiner in October 2007 or September 2012 is adequate to decide the claim.  The October 2007 VA examination report did not actually provide any real rationale regarding the etiology of the Veteran's hearing loss, and the September 2012 VA examination report appears to rely entirely on the length of time between the Veteran's service and his current evaluation, without recognizing the Veteran's lay statements regarding experiencing hearing problems while still in the service.  See Dalton v. Nicholson, 21 Vet. App. 23, 39-40 (2007) (VA examiner must consider the Veteran's lay statements regarding the incurrence of a disorder, and his statements regarding the continuity of symptomatology.); see also Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  The Board therefore remands this issue in order to obtain a new VA examination and opinion by a different VA examiner.

Psoriatic Arthritis

The Veteran contends that his cervical spine, lumbar spine, bilateral wrist, bilateral ankle, and bilateral elbow arthritis warrant ratings higher than those currently assigned.  The number of joints service connected for arthritis has gradually increased over the course of the current appeal.  The Veteran was initially service connected for psoriasis in a June 2007 rating decision.  The Veteran attended a January 2008 VA examination which found that he had degenerative arthritis in the right wrist, and bilateral ankles which was caused by his psoriasis.  In a March 2008 rating decision, the Veteran was granted entitlement to service connection for degenerative arthritis of the bilateral wrists, ankles, and knees, evaluated as 10 percent disabling, effective September 21, 2007.

At a January 2010 VA examination, he was found to have multiple joint psoriatic arthritis of the knees, ankles, and wrists, and a November 2010 VA examination diagnosed the Veteran with psoriatic arthritis involving the cervical spine, lumbar spine, bilateral elbows, bilateral wrists, and bilateral ankles.  

In a March 2010 rating decision, the Veteran was granted separate 10 percent evaluations for left and right knee arthritis, and in a July 2012 rating decision, the Veteran was granted entitlement to service connection for psoriatic arthritis of the lumbar spine and cervical spine, rated 20 and 10 percent disabling, effective April 23, 2010.  The Veteran's other joint disorders were recharacterized as psoriatic arthritis of the right and left wrist, each assigned a 10 percent evaluation since June 8, 2009 and psoriatic arthritis of the bilateral elbows and ankles, with a 10 percent evaluation continued.  In April 2013, the Veteran submitted notices of disagreement with the ratings assigned for arthritis of the cervical spine, lumbar spine, bilateral wrists, bilateral elbows, and bilateral ankles.  The Veteran did not express any disagreement with the rating assigned for the bilateral knees.

Under the Rating Schedule, rheumatoid arthritis is evaluated under Diagnostic Code 5002 and traumatic/degenerative arthritis is evaluated under Diagnostic Code 5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5002, 5003, 5010 (2016).  Other types of arthritis are to be rated as rheumatoid arthritis, which has separate rating criteria for the disease when it is in active process but also allows for ratings based on limitation of motion when those rating criteria allow for a higher evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5002, Note (2016).  Although the rating criteria for rheumatoid arthritis was briefly discussed in the March 2008 rating decision, the Veteran's arthritis has so far been evaluated solely in terms of the limitation of motion of each joint affected.  The Board notes that under Diagnostic Code 5002, a higher rating of 100 percent would be available if it is found that the Veteran has constitutional manifestations associated with active joint involvement which are totally incapacitating.  38 C.F.R. § 4.71a, Diagnostic Code 5002.  The Board therefore remands these issues to obtain a new VA examination which will address the rating criteria pertaining to rheumatoid arthritis as well as the rating criteria for limitation of motion of the separate joints.  This will also provide the VA examiner with the opportunity to perform range of motion testing of affected joints which is in compliance with the holding in Correia v. McDonald, 28 Vet. App. 158 (2016).

TDIU

In an August 2016 rating decision, the Veteran was granted entitlement to a TDIU, effective February 24, 2016, the date the Veteran submitted a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.  The form, however, indicated that the Veteran had not worked since 1990 and that he is unable to work due to his psoriasis and arthritis.  Some of the Veteran's claims relating to increased ratings for psoriatic arthritis have been on appeal since from January 17, 2007.

When entitlement to a total disability rating based on individual unemployability is raised in connection with an increased rating claim for one or more of those service-connected disabilities, the Board has jurisdiction over the issue because it is part of the claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board finds that the issue of entitlement to a TDIU for the entire period on appeal, January 17, 2007 to February 23, 2016, is included in the current appeal.  The Board therefore remands the issue of entitlement to a TDIU from January 17, 2007 to February 23, 2016, in order to obtain a medical opinion regarding the impact of the Veteran's service-connected disabilities on his occupational functioning during that time and for the AOJ to issue an appropriate supplemental statement of the case addressing this issue.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Contact the Veteran and request that he provide the full name and address of any additional private medical facilities or providers from whom he receives continued medical care.  Following receipt of that information, the AOJ should contact all providers in question, and request that they provide copies of any records of treatment provided to the Veteran.  The Veteran should be requested to sign the necessary authorization for release of any private medical records to VA.

2. Obtain all outstanding, pertinent records of treatment of the Veteran from the Jesse Brown VA Medical Center in Chicago, Illinois since March 2016.  All records received should be associated with the claims file.  If the agency of original jurisdiction cannot locate the Federal records requested herein, it must specifically document the attempts that were made to locate them, and explain in writing why further attempts to locate or obtain any government records would be futile.  Then: (a) notify the claimant of the specific records that it is unable to obtain; (b) explain the efforts VA has made to obtain that evidence; and (c) describe any further action it will take with respect to the claim.  The claimant must then be given an opportunity to respond.

3. Schedule the Veteran for a VA examination with an examiner other than the audiologist who provided the October 2007 and September 2012 VA examinations to determine the nature and etiology of any bilateral hearing loss.  The audiologist must be provided access to all pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  All appropriate audiological testing should be conducted.

The examiner should then address whether it is at least as likely as not (i.e., a 50 percent or greater probability) that the Veteran's bilateral ear hearing loss is related to acoustic trauma during his period of active duty service.  The examiner is reminded that the absence of any documented in-service hearing loss is not necessarily fatal to a claim for service connection.  Moreover, the examiner should provide a full discussion of the occupational impact/effect of the Veteran's hearing loss.  

The examiner must specifically acknowledge and discuss the Veteran's reports of exposure to large gun noise while serving on USS Hale and the USS Benham and experiencing loss of hearing immediately after the gun blasts while in the service.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting the opinion.  If unable to provide an opinion, that fact must be stated and the reasons why an opinion cannot be provided explained.  That is, the examiner must specifically explain why the cause of any condition is unknowable.

4. Schedule the Veteran for a VA examination to determine the current severity of his arthritis.  The examiner must be provided access to all pertinent files in Virtual VA and/or VBMS.  The examiner must specify in the report that the entire claims file and any Virtual VA and VBMS records have been reviewed.  All appropriate testing should be conducted.

The examiner is asked to evaluate the Veteran's: cervical spine, lumbar spine, bilateral elbows, bilateral wrists, and bilateral ankles and provide range of motion testing for these joints.  The examiner is asked to specifically test the range of active motion, passive motion, weight-bearing motion, and nonweight-bearing motion.  See Correia, 28 Vet. App. 158.

The examiner should then complete the appropriate Disability Benefits Questionnaire for evaluating rheumatoid arthritis.  He/she must address whether the Veteran's psoriatic arthritis has been in "active process" at any time since January 2007 and whether it has caused any of the following: anemia, weight loss, severe impairment of health, severely incapacitating episodes, or totally incapacitating episodes with constitutional manifestations.

The examiner must then discuss the occupational impact/effects of the Veteran's service-connected arthritis disabilities for the period of January 17, 2007 to February 23, 2016.

The examiner must provide clear conclusions and a thorough and well-reasoned medical explanation supporting any opinion.

5. The Veteran is hereby notified that it is his responsibility to report for any scheduled examinations and to cooperate in the development of the claims, and that the consequences for failure to report for the VA examinations without good cause may include denial of the claims.  38 C.F.R. §§ 3.158, 3.655 (2016).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

6. Thereafter, the AOJ should readjudicate the claims, including the issue of entitlement to a TDIU prior to February 24, 2016.  If any benefit sought is not granted, the appellant and his attorney must be furnished with a supplemental statement of the case and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
BRADLEY W. HENNINGS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


